DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/11/2021, with respect to the rejection(s) of claim(s) 11-24 under 35 U.S.C. §§ 102 and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2015/0305641 to Stadler et al. and U.S. Patent Application Publication No. 2004/0062326 to Burke et al.
It is noted that examination of the instant application is under a new Examiner. Applicant is invited to interview with the Examiner to expedite prosecution before any further response.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stadler et al. (U.S. Patent Application Publication No. 2015/0305641,) hereinafter referred to as Stadler; in view of Burke et al. (U.S. Patent Application Publication No. 2004/0062326,) hereinafter referred to as Burke.
Regarding claim 11, Stadler teaches a device capable of dynamically controlling sensitivity associated with detecting R-waves, the device comprising: 
a plurality of electrodes (Fig. 3, elements “Sense Electrode 1” and “Sense Electrode 2”, elsewhere as in ¶[0041] electrodes 26 and 28); 
a sense amplifier configured to be coupled to a pair of the electrodes and configured to output an analog signal indicative of cardiac electrical activity (Fig. 3, Preamplifier element 52, ¶[0058] amplifies the analog electrode signals); 
an analog-to-digital converter (ADC) configured to convert the analog signal indicative of cardiac electrical activity to a digital signal indicative of cardiac electrical activity (Fig. 3, Analog to Digital Converter, element 56, ¶¶[0060-0061]); 
a comparator downstream of the ADC and configured to detect R-waves by comparing the digital signal indicative of cardiac electrical activity to a fixed detection threshold to thereby detect threshold crossings that corresponds to R-waves (¶[0065-0066]; and 
a controller configured to selectively adjust the digitized signals to thereby selectively adjust a sensitivity associated with the comparator detecting R-waves by detecting threshold crossings that corresponds to R-waves (¶0082] blanking adjusts the sensitivity to R-wave detection);
wherein the ADC, and the comparator downstream of the ADC, are all included in a feedforward signal path (Fig. 3).

Attention is brought to the Burke reference, which teaches an adjustable gain circuitry downstream of an ADC (Fig. 1, ADC element 14, and adjustable gain plus multiplier elements 42,44), and configured to adjust a gain applied to the digital signal; a controller configured to selectively adjust the gain applied by the adjustable gain circuitry (¶[0010]).
Although Burke teaches gain control generally for signal transmission systems, it is considered to be analogous art. The Examiner’s understanding of the problem to be solved in the instant application is how to accurately detect R-wave peaks using signal processing, to improve over known signal processing techniques (Specification dated 10/25/2018 ¶[0001-0002], ¶[0005-0007]). Burke teaches improvements in digital signal processing, particularly to improve signal to noise ratio and reduce costs. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the signal processing of the implantable cardiac system of Stadler to include an adjustable digital gain in addition to the adjustable analog gain, as taught by Burke, to yield lower costs with an improved signal to noise ratio (Burke ¶[0004-0005]).
Regarding claim 12, Stadler, as modified by Burke, teaches the device of claim 11.
Burke teaches, wherein: the ADC comprise an N-bit ADC; and the adjustable gain circuitry comprises both an M-bit selector and a multiplier downstream of the N-bit 
Regarding claim 13, Stadler, as modified by Burke, teaches the device of claim 12.
Burke further teaches wherein: the M-bit selector is configured to select which M-bits of an N-bit digital signal output by the N-bit ADC is provided to the multiplier, where M < N; and the multiplier is configured to multiplying the M-bits, selected by the M-bit selector, by a value provided to the multiplier by the controller; and the controller is configured to perform one or more course gain adjustments by changing which M-bits of the N-bit digital signal output by the N-bit ADC is provided to the multiplier (¶[0024]).
Regarding claim 14, Stadler, as modified by Burke, teaches the device of claim 12.
Burke further teaches wherein: the controller is configured to perform one or more fine gain adjustments by selectively changing the value, provided to the multiplier, that is multiplied by the M-bits selected by the M-bit selectors the value provided to the multiplier by the controller comprise a fine gain factor; and the value is between negative two inclusive and positive two exclusive  (¶[0019] for example, a unity multiplier).
Regarding claim 15, Stadler, as modified by Burke, teaches the device of claim 11.
Burke further teaches wherein: the adjustable gain circuitry comprises a multiplier downstream of the ADC; and the controller is configured to adjust the gain applied by the adjustable gain circuitry by changing a value that is provided to the multiplier to 
Regarding claim 16, Stadler, as modified by Burke, teaches the device of claim 11.
Stadler further teaches wherein the controller is further configured to: measure RR intervals based on detected R-waves; monitor for one or more types of arrhythmias based on the RR intervals; and trigger an action in response to a said arrhythmia being detected (¶[0093] for one example).
Regarding claims 17-20, the claims are directed to substantially the same subject matter as claims 11, 14, and 13, respectively, and are rejected under substantially the same sections of Stadler and Burke.
Regarding claim 21, Stadler, as modified by Burke, teaches the device of claim 19.
Burke wherein: the controller is configured to selectively adjust the fine gain factor based on peak amplitudes of the digital signal 
Stadler teaches that the device is measuring signals indicative of cardiac electrical activity to thereby selectively adjust the sensitivity associated with detecting R-waves (¶[0082]).
Regarding claims 22-24, the claims are directed to substantially the same subject matter as claims 15, 12, and 13, respectively, and are rejected under substantially the same sections of Stadler and Burke.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2009/0082691 to Denison et al. teaches signal processing optimization for electrode based monitoring to improve the signal to noise ratio including threshold tracking and a comparator, in addition to programmable gain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L STEINBERG whose telephone number is (303)297-4783.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/A.L.S/           Examiner, Art Unit 3792                                                                                                                                                                                             
/LYNSEY C Eiseman/           Primary Examiner, Art Unit 3792